The written contract was with Fisk alone. Fisk and Hanson not being partners inter sese, Fisk in entering into the contract acted for himself, and not for himself and Hanson jointly. They were not partners as to third persons, unless Hanson is estopped to deny that he was a principal. Eastman v. Clark, 53 N.H. 276. But there is nothing to show that the plaintiff was induced to enter into the contract relying upon Hanson as a principal.
It does not appear that he knew Hanson was to he interested with Fisk in drawing the wood until three weeks after the contract was entered into, and then, as the report finds, it "was not changed, unless, as above stated, by Hanson's commencing to haul the wood." Neither the price, the number of cords, nor the time of payment was changed. As Hanson was not in fact a principal, his interest in the contract must have been that of a sub-contractor or employe, and his objection to the provision relating to the final payment for the hauling (made, it would seem, from his uncertainty as to when or by whom he would be paid) was removed by McNally's assurance that the company would withhold one half the price until the hauling should be completed, and would see it paid. If the finding of the referee that the plaintiff reasonably understood that they were jointly interested in the contract means that he might understand they were partners, still, as the terms of the contract entered into three weeks prior to that interview were not changed, it is difficult to see how the defendant is estopped to deny that he was a partner. The finding that the plaintiff reasonably understood that the defendants *Page 291 
were jointly interested in the contract relates to the interview between the parties three weeks later.
Exception sustained.
BLODGETT, J., did not sit: the others concurred.